MEMORANDUM OPINION
NIX, Presiding Judge.
This is an original proceeding for a writ of habeas corpus filed by the Petitioner, James Pullen.
From the Response filed by the Attorney General, it is noted that this Court has previously considered plaintiff-in-error’s allegation as to lack of an appeal in caüse No. A-14,120, OM.Cr.App., 422 P.2d 226. That the same allegations were considered in that case, as the petitioner now attempts to raise was held adversely to petitioner. That subsequent to the dismissal of petitioner’s previous cause in this Court he applied for habeas corpus to the Ú.S. District Court for the Eastern District of Oklahoma, and the same was denied in an order of June 14, 1967.
Therefore, it is the opinion of this Court that the allegation raised by petitioner in the instant case have been determined previously, that they were matters to be considered on appeal; and that petitioner had waived his right to appeal. The writ prayed for, is accordingly, denied.
BUSSEY and BRETT, JJ., concur.